          Case 1:19-cv-00957-MV-GBW Document 77 Filed 06/08/20 Page 1 of 17



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

JOHN HEUSKIN,

          Plaintiff,

v.                                                         Civ. No. 19‐957 MV/GBW

D&E TRANSPORT, LLC and
LOOMAS BYRON IVEY,

          Defendants.


                 ORDER GRANTING IN PART AND DENYING IN PART
                DEFENDANT D&E’S MOTION FOR PROTECTIVE ORDER

          THIS MATTER comes before the Court on Defendant D&E Transport, LLC’s

Motion for Protective Order and Notice of Non‐Appearance Regarding Rule 30(b)(6)

Deposition (doc. 39) and the related briefing (docs. 50, 62). Both parties agree that the

deposition scheduling issue is now moot. Doc. 50 at 1; doc. 62 at 1. Therefore, only the

request for a protective order remains before the Court. For the reasons that follow it

will be GRANTED IN PART and DENIED IN PART.


     I.      BACKGROUND

          This action arises out of a traffic accident that took place on December 30, 2018,

between Plaintiff’s tractor‐trailer and the tractor‐trailer driven by Defendant Loomas

Byron Ivey. Doc. 1‐1 at 2. At the time of the collision, Defendant Ivey was employed by

Defendant D&E Transport, LLC (“D&E”). Id. Plaintiff has alleged claims of negligence,
     Case 1:19-cv-00957-MV-GBW Document 77 Filed 06/08/20 Page 2 of 17



negligence per se, and gross negligence against both Defendants, including a demand

for punitive damages. Id. at 3–5.

       On February 11, 2020, Plaintiff’s counsel provided Defendant D&E with a list of

forty‐two topics for deposition as required by Federal Rule of Civil Procedure 30(b)(6),

which governs depositions of organizations. See doc. 39‐1. Plaintiff served Defendant

D&E with an official notice of deposition on April 11, 2020, listing the same forty‐two

topics. Doc. 39‐2. Defendant D&E now argues that a number of the proposed

deposition topics are either not subject to discovery or not stated with reasonable

particularity. The topics in dispute are as follows:

       11. Defendant’s training policies, procedures, and/or practices; . . .
       16. Defendants’ Safety Measurement System (SMS) data and reporting[;]
       17. Defendants’ BASIC classification, submission, data, and reporting; . . .
       19. Defendants’ policies, procedures, and/or practices with respect to vehicle
           operation and/or driving standards; . . .
       23. Any draft or final preventability determination relating to any other similar
           incident;
       24. Data, analytics, reports, and information pertaining to other similar incidents;
       25. American Trucking Association Guidelines;
       26. ATA Trucking Industry Guide for Reviewing Fleet Vehicle Accidents in
           Determining Preventability; . . .
       28. Any subsequent remedial measure considered, discussed, referenced,
           suggested, recommended, and/or taken as [a] result of a prior similar
           incident; . . .
       33. Defendant’s vehicle equipment requirements; . . .
       38. Defendant’s net worth;
       39. Defendant’s corporate conduct policies and practices[.]




                                             2
       Case 1:19-cv-00957-MV-GBW Document 77 Filed 06/08/20 Page 3 of 17



Id. at 2–3.1 Plaintiff opposes Defendant’s request for a protective order and maintains

that the listed topics are both discoverable and stated with reasonable particularity. See

generally doc. 50. The motion is now before the Court.


    II.      STANDARD OF REVIEW

          Plaintiff seeks to depose Defendant D&E’s corporate representative pursuant to

Federal Rule of Civil Procedure 30(b)(6), entitled “Notice or Subpoena Directed to an

Organization,” which provides:

          In its notice or subpoena, a party may name as the deponent a public or
          private corporation, a partnership, an association, a governmental agency,
          or other entity and must describe with reasonable particularity the matters
          for examination. The named organization must then designate one or
          more officers, directors, or managing agents, or designate other persons
          who consent to testify on its behalf; and it may set out the matters on
          which each person designated will testify. [ . . . ] The persons designated
          must testify about information known or reasonably available to the
          organization.

Id. The requirement of “reasonable particularity” in stating the topics for deposition

ensures that the organization to be deposed is not faced with an “impossible task” in

preparing its representatives. McBride v. Medicalodges, Inc., 250 F.R.D. 581, 584 (D. Kan.

2008).




1Defendant D&E also requested a protective order on Topic 21. See doc. 39 at 6; doc. 62 at 4. However,
Defendant made no arguments pertaining to Topic 21 and omitted it from at least one listing of disputed
topics. See doc. 39 at 8. In addition, Defendant did not object to Plaintiff’s omission of Topic 21 from its
own list of disputed topics. See doc. 50 at 5; doc. 62. The Court therefore presumes that the inclusion of
Topic 21 in the motion was accidental and does not consider it.

                                                      3
      Case 1:19-cv-00957-MV-GBW Document 77 Filed 06/08/20 Page 4 of 17



          Federal Rule of Civil Procedure 26(c) permits the Court, with good cause, to issue

an order to “protect a party or person from annoyance, embarrassment, oppression, or

undue burden or expense.” Fed. R. Civ. P. 26(c)(1). “Issuing a protective order is

required when the party seeking discovery attempts to obtain information outside the

scope of discovery.” United States v. All Assets Held at Bank Julius Baer & Co., Ltd., 202 F.

Supp. 3d 1, 6 (D.D.C. 2016) (citing Fed. R. Civ. P. 26(b)(2)(C)(iii)). The Court may issue a

protective order to limit the topics of a deposition conducted pursuant to Rule 30(b)(6).

See, e.g., Bhasker v. Fin. Indem. Co., 2018 WL 4773363 (D.N.M. Oct. 3, 2018) (unpublished).

The burden is on the moving party to demonstrate good cause for the requested

protective order. Benavidez v. Sandia Nat’l Labs., 319 F.R.D. 696, 721 (D.N.M. 2017)

(citations omitted). See also Gulf Oil Co. v. Bernard, 452 U.S. 89, 102 n.16 (1981).


   III.      ANALYSIS

   A. Duplication of Topics (11 and 19)

          Defendant D&E moves for a protective order against questioning on Topics 11

and 19 on the basis that they are duplicative of other proposed topics. Doc. 39 at 6–7.

Specifically, Defendant alleges that Topic 11 (“Defendant’s training policies,

procedures, and/or practices”) is duplicative of Topics 7 and 8, which address,

respectively, “Defendant’s training policies and procedures for vehicle operations and

drivers” and “Defendant’s training for vehicle operation and drivers.” See doc. 39‐2 at 2.

Defendant further alleges that Topic 19 (“Defendants’ policies, procedures, and/or

                                               4
      Case 1:19-cv-00957-MV-GBW Document 77 Filed 06/08/20 Page 5 of 17



practices with respect to vehicle operation and/or driving standards”) is duplicative of

Topic 12 (“Defendant’s vehicle operation policies, procedures, and/or practices”). See id.

        The Court finds that Topic 11 is largely, though not entirely, duplicative of

Topics 7 and 8. Although Topic 11 refers specifically to Defendant’s training

“practices,” while Topic 7 refers only to “policies and procedures,” Topic 8

encompasses, more generally, Defendant’s “training for vehicle operation and drivers.”

This presumably would include practices, policies, and procedures. However, Topic 11

appears to address all of Defendant’s training practices, while Topic 8 addresses

Defendant’s training specifically “for vehicle operation and drivers.” It is therefore

conceivable that some material covered by Topic 11 may not be covered by Topics 7 or

8.2

        Topic 19, on the other hand, is substantially identical to Topic 12. While Topic 19

addresses Defendants’ “driving standards” and Topic 12 addresses only “vehicle

operation,” the Court is unable to imagine how these phrases could differ in their

substantive meaning. Therefore, the Court finds that Topic 19 is duplicative of Topic

12.




2Whether this is a null set—i.e., whether Defendant D&E offers any other training besides that for vehicle
operation and drivers—is not apparent based on the record before the Court. But Defendant does not
argue this point in its briefing. Likewise, it is an open question whether non‐driver training would have
any relevance to the instant case. The issue has not been raised, however, and the Court declines to
address it sua sponte.

                                                    5
      Case 1:19-cv-00957-MV-GBW Document 77 Filed 06/08/20 Page 6 of 17



       This finding does not, however, resolve the issue of whether a protective order is

appropriate. Courts, on motion or sua sponte, must generally limit discovery if it is

“unreasonably cumulative or duplicative.” Fed. R. Civ. P. 26(b)(2)(C)(i) (emphasis

added). Defendant D&E meanwhile has requested limitation of its representative’s

questioning based on Rule 26(c), which enables the Court to “protect a party or person

from annoyance, embarrassment, oppression, or undue burden or expense.” Fed R.

Civ. P. 26(c)(1).

       Here, the Court declines to limit the proposed deposition topics either on

Defendant’s motion for a Rule 26(c) protective order, or sua sponte pursuant to Rule

26(b). Plaintiff’s duplicative deposition topics impose no additional burden on

Defendant D&E or its representative(s). Rule 30(b)(6) does not require an organization

to produce a different representative for each proposed topic of questioning, or to

produce written responses for each proposed topic. Where two topics are substantially

the same, Defendant D&E may offer the same representative to answer questions

pertaining equally to both topics. Defendant’s contention that “D&E should be

protected from presenting a witness on Topics 11 and 19,” doc. 39 at 7, is therefore

somewhat puzzling. Such a protective order would have no practical effect, as it would

not reduce Defendant’s labor or expenses. Because the duplication of topics imposes no

additional burden, expense, or apparent annoyance, the Court is unable to find “good

cause” for imposing a protective order under the clear terms of Rule 26(c)(1).


                                            6
      Case 1:19-cv-00957-MV-GBW Document 77 Filed 06/08/20 Page 7 of 17



        For the same reasons, although Topic 19 is duplicative of other proposed topics

and Topic 11 is largely so, the Court does not find that the proposed topics are

unreasonably duplicative so as to require limitation pursuant to Rule 26(b)(2).

Defendant’s motion for protective order on Topics 11 and 19 is therefore DENIED.

    B. Defendant’s Safety Data and Reporting (16, 17)

        In Topics 16 and 17, Plaintiff seeks to ask the representative about “Defendants’

Safety Measurement System (SMS) data and reporting” and its “BASIC3 classification,

submission, data, and reporting[.]” Doc. 39‐1 at 1. Both SMS and BASIC are databases4

used by the Federal Motor Carrier Safety Administration (“FMCSA”) in order to assess

carriers’ safety. See doc. 39 at 7; doc. 50 at 7 n.3.

        Defendant D&E requests a protective order against Topics 16 and 17 because

they are “not identified with reasonable particularity to enable D&E to prepare[,]”

noting that both SMS and BASIC are “broad databases.” Doc. 39 at 7. Defendant also

appears to raise a relevance‐based objection asserting that “[i]t strains credulity to

suggest that any SMS or other reporting by D&E relates, at all, to the accident in

question or the hiring/training of Defendant Ivey,” and that there is “no reasonable

connection between D&E’s reporting compliance and the accident involved in this



3“BASIC” stands for Behavioral Analysis and Safety Improvement Categories.
4It appears, based on the additional case citation provided by Plaintiff, that BASIC may be a subset of the
SMS database. See Krauchanka v. FedEx Freight, Inc., 2017 WL 5203045, at *3 (D. Wyo. Apr. 14, 2017)
(unpublished). This distinction does not alter the Court’s findings as to relevance and reasonable
particularity.

                                                     7
        Case 1:19-cv-00957-MV-GBW Document 77 Filed 06/08/20 Page 8 of 17



case.” Doc. 39 at 7 (emphasis in original). Plaintiff argues in his response that these

topics are “narrowly tailored” and “concern Defendant’s safety record and Defendant’s

knowledge and application of relevant standards, procedures, and guidelines.” Doc. 50

at 7.

        The record does not contain a great deal of information about SMS and BASIC

reporting. It may be true that these topics are so broad as to prevent Defendant from

properly preparing its representative. It may be true that the topics stretch beyond

what would be relevant to the instant case. However, it is Defendant’s burden to

establish good cause for a protective order with respect to Topics 16 and 17. Plaintiff’s

complaint alleges, inter alia, that Defendant D&E was negligent in “[f]ailing to

adequately supervise its employees” and that its negligence caused the collision

between Plaintiff and Defendant Ivey. Doc. 1‐1 at 2, 3. On the record currently before

the Court, it appears that Defendant D&E’s overall safety record may be relevant to

Plaintiff’s claims. See Fed. R. Evid. 401 (evidence is relevant if it has any tendency to

make a material fact more or less probable); Reno v. Bossier Parish Sch. Bd., 520 U.S. 471,

487 (1997) (“the basic standard of relevance . . . is a liberal one”) (citation omitted);

Owner‐Operator Indep. Drivers Ass’n v. USIS Commercial Servs., 537 F.3d 1184, 1193 (10th

Cir. 2008) (“The Rules of Evidence provide a liberal standard for relevance[.]”). It

further appears that Defendant D&E’s SMS and BASIC data and reporting is broadly

relevant to its overall safety record and its handling of incidents, since the stated


                                               8
      Case 1:19-cv-00957-MV-GBW Document 77 Filed 06/08/20 Page 9 of 17



purpose of those databases is to assess carriers’ safety records. See, e.g., Krauchanka v.

FedEx Freight, Inc., 2017 WL 5203045, at *3 (D. Wyo. Apr. 14, 2017) (unpublished).

Moreover, it appears that the procedures and data related to these databases are well

within the ordinary course of business for a trucking company. Without more, the

Court cannot conclude that Topics 16 and 17 are irrelevant to Plaintiff’s claims or stated

with insufficient particularity. Defendant D&E’s motion for protective order is

DENIED as to Topics 16 and 17.

   C. “Similar Incidents” (23, 24, 28)

       Topics 23, 24, and 28 seek various information involving “similar incidents.”

Doc. 39‐2 at 2–3. Defendant D&E argues that “similar incident” is an insufficiently

specific term to enable Defendant to select and prepare its representative(s). See doc. 39

at 7. The Court agrees.

       As Plaintiff notes, “substantially similar” accidents may be relevant in traffic

cases like this one. See, e.g., Smith v. Ingersoll‐Rand Co., 214 F.3d 1235, 1246–47 (10th Cir.

2000). However, Defendant does not argue that deposition topics relating to similar

accidents are irrelevant. Rather, Defendant’s objection is that the term “similar

incident” requires D&E to “speculate about [what] information Plaintiff [may] be

seeking.” Doc. 39 at 7. As currently written, it is unclear whether these topics address

all employee accidents in the course of Defendant D&E’s existence; only accidents that

are in some unspecified way “substantially similar” to the one at issue; or anything in


                                               9
     Case 1:19-cv-00957-MV-GBW Document 77 Filed 06/08/20 Page 10 of 17



between. The Court therefore finds that these topics are not stated with reasonable

particularity. See Steil v. Humana Kansas City, Inc., 197 F.R.D. 442, 444 (D. Kan. 2000)

(“Where the defendant cannot identify the outer limits of the areas of inquiry noticed,

compliant designation is not feasible.”) (citation omitted).

        It should be a simple matter for Plaintiff to provide greater clarity about the type

of incident which he intends to explore during Defendant D&E’s deposition. Defendant

D&E’s motion is GRANTED with respect to Topics 23, 24, and 28. Should Plaintiff wish

to reframe these topics with greater particularity in a renewed notice of deposition,5 he

may do so.

    D. American Trucking Association Guidelines (25, 26)

        Defendant D&E argues that Topics 25 and 26, both of which refer to American

Trucking Association (“ATA”) guidelines, “are exceedingly broad and do not provide

D&E with enough information to prepare its witness.” Doc. 39 at 8. In support of this

argument Defendant points out that the ATA “publishes guidelines and other

documents on a host of topics and on a regular basis.” Id. Therefore, Defendant’s

position appears to be that Topics 25 and 26 are both overly broad in scope and not

stated with reasonable particularity. Plaintiff makes no argument specific to these




5The Court’s understanding is that Defendant D&E’s Rule 30(b)(6) deposition was vacated by the parties’
agreement, see doc. 62 at 1, and the deadline for conducting depositions has now been extended to August
7, 2020, doc. 76. This schedule should permit Plaintiff ample time to serve an amended notice of
deposition, if he so chooses, prior to the rescheduled deposition.

                                                  10
      Case 1:19-cv-00957-MV-GBW Document 77 Filed 06/08/20 Page 11 of 17



topics, stating instead, generally, that these and other topics “concern Defendant’s

safety record and Defendant’s knowledge and application of relevant standards,

procedures, and guidelines.” Doc. 50 at 7.

        Topic 25 seeks information about “American Trucking Association Guidelines,”

without any further specification. Doc. 39‐2 at 2. The Court agrees with Defendant

D&E that this topic is not stated with reasonable particularity. Plaintiff’s notice of

deposition does not limit the discussion of ATA guidelines to any particular type of

guideline, nor does it limit the discussion to Defendant D&E’s compliance with ATA

guidelines. Plaintiff moreover makes no cogent argument about how all ATA

guidelines, in the abstract, could be relevant to his claims. The Court will therefore

GRANT Defendant’s request for a protective order with respect to Topic 25.

        Topic 26 addresses “ATA Trucking Industry Guide for Reviewing Fleet Vehicle

Accidents in Determining Preventability.” Doc. 39‐2 at 3. Unlike Topic 25, Topic 26

appears to be reasonably tailored in scope, to one particular ATA guide. Moreover, the

relevance of an industry guide related to reviewing and preventing trucking accidents

is clear on its face, and Defendant fails to explain how or why Topic 26’s additional

specification remains overbroad.6 Therefore, the Court finds that Defendant D&E has

failed to meet its burden and DENIES its request for protective order as to Topic 26.




6Without further information about the referenced “ATA Trucking Industry Guide for Reviewing Fleet
Vehicle Accidents in Determining Preventability” it is, of course, difficult for the Court to determine its

                                                     11
     Case 1:19-cv-00957-MV-GBW Document 77 Filed 06/08/20 Page 12 of 17



   E. Vehicle Equipment Requirements (33)

       As a preliminary matter, Defendant urges that because Plaintiff “did not address

. . . Topics 33 or 39 in his Response,” the Court should grant its motion on both of those

topics pursuant to D.N.M.LR‐Civ. 7.1(b), which provides that the failure to file a

response constitutes consent to grant the motion. Doc. 62 at 2. It is true that Plaintiff

did not address either topic specifically. See generally doc. 50. However, Rule 7.1(b)

contemplates a complete failure to respond, not a vague or otherwise unsatisfactory

response. Plaintiff states generally in his briefing: “All of these matters . . . are relevant

to show, among other things, notice and knowledge, magnitude of the danger involved,

causation, culpable state of mind for punitive damages, and to refute testimony of other

defense witnesses and are routinely discovered in cases like this one.” Doc. 50 at 5–6.

This statement, while not very illuminating, is clearly intended to apply to all topics

noticed including Topics 33 and 39. It therefore does not constitute a complete failure to

respond pursuant to the Local Rules. In addition, the burden rests with Defendant, as

the moving party, to demonstrate good cause for a protective order. See Benavidez, 319

F.R.D. at 721. For these reasons the Court will consider Topic 33 on its merits.

       Topic 33 asks about “Defendant’s vehicle equipment requirements.” Doc. 39‐2 at

3. Defendant D&E argues that this topic is “so vague as to not put D&E on reasonable




exact scope or relevance. As the moving party, however, Defendant D&E carried the burden of making
this information available to the Court.

                                                12
     Case 1:19-cv-00957-MV-GBW Document 77 Filed 06/08/20 Page 13 of 17



notice as to what information Plaintiff seeks.” Doc. 39 at 8. Defendant also provides an

extensive list of the equipment contained in the average tractor trailer, which includes

such things as oil and coolant level indicators, air tanks, batteries, lamps, etc. Id.

       Defendant D&E’s briefing demonstrates that the category of “Defendant’s

vehicle equipment requirements” is very broad, and that many of the pieces of

equipment subsumed thereunder are not of any clear relevance to the case at hand. The

Court further notes that Plaintiff’s complaint contains no assertions of equipment

failure related to or causing the collision involving Plaintiff’s vehicle. See generally doc.

1‐1. Therefore, while some of Defendant’s vehicle equipment requirements may be

relevant to Plaintiff’s claims, that fact is not obvious to the Court and has not been

explained by Plaintiff. Defendant D&E’s motion for protective order is GRANTED with

respect to Topic 33.

   F. Defendant’s Net Worth (38)

       Defendant D&E argues that Topic 38, which addresses “Defendant’s net worth,”

is not relevant because Plaintiff is not entitled to punitive damages. Doc. 39 at 7.

       This Court is persuaded by the approach of Judge Vidmar in Montes v. Pinnacle

Propane, L.L.C., 2016 WL 10179315, at *2–4 (D.N.M. Sep. 20, 2016) (unpublished). “[I]f a

plaintiff has alleged sufficient facts to claim punitive damages against a defendant,

information of the defendant’s net worth or financial condition is relevant because it can

be considered in determining punitive damages.” Roberts v. Shawnee Mission Ford, Inc.,


                                              13
     Case 1:19-cv-00957-MV-GBW Document 77 Filed 06/08/20 Page 14 of 17



2002 WL 1162438, at *4 (D. Kan. Feb. 7, 2002) (unpublished) (internal quotation marks

omitted). The party requesting the discovery generally does not need to “establish a

prima facie case on the issue of punitive damages before it can obtain pretrial discovery

of the other party’s financial statements and tax returns.” Id. (internal brackets

omitted). “To discover a party’s financial condition in light of a claim for punitive

damages, requesting parties generally must show the claim for punitive damages is not

spurious.” Id. (citation omitted). A claim is not spurious if “sufficient facts have been

alleged to make a claim for punitive damages.” Krenning v. Hunter Health Clinic, Inc., 166

F.R.D. 33, 34 (D. Kan. 1996) (emphasis added).

       As Plaintiff recognizes, Defendant D&E can only be held liable for punitive

damages for the misconduct of its employees if: “(1) corporate employees possessing

managerial capacity engage in conduct warranting punitive damages; (2) the

corporation authorizes, ratifies, or participates in conduct that warrants punitive

damages; or (3) under certain circumstances, the cumulative effects of the conduct of

corporate employees demonstrate a culpable mental state warranting punitive

damages.” Doc. 60 at 11 (citing Chavarria v. Fleetwood Retail Corp., 143 P.3d 717, 725

(N.M. 2006)). Plaintiff’s Complaint lacks any allegation that would satisfy any of these

theories of liability. See generally doc. 1‐1. He makes no claim that the driver possessed

any managerial capacity and he makes no claim about the conduct of any other

corporate employee. Id. Beyond the conclusory assertions that Defendant D&E


                                              14
     Case 1:19-cv-00957-MV-GBW Document 77 Filed 06/08/20 Page 15 of 17



negligently supervised the driver and negligently entrusted the vehicle to the driver,

Plaintiff makes no claim about any act or omission by it, let alone one which could be

considered authorizing, ratifying or participating in the driver’s alleged negligence. Id.

At most, Plaintiff makes the conclusory assertion that “Defendants’ actions were also

willful, wanton, reckless and grossly negligent. The egregious nature of Defendants’

actions and the severity of the consequences suffered by Plaintiff entitle Plaintiff to

pursue a claim for punitive damages[.]” Id. at 4. However, nowhere does Plaintiff

identify what actions taken by Defendant D&E might qualify under this indictment.

       Considering the allegations in the Complaint, Plaintiff’s claim for punitive

damages against Defendant D&E is insufficient to support the contested 30(b)(6)

discovery topic. Of course, the broader matter of Plaintiff’s punitive damages claims

against the driver and Defendant D&E are before the Court on motions for summary

judgment and for additional discovery under Fed. R. Civ. P. 56(d). See docs. 42, 43, 44,

52, 54, 55, 58, 60, 61, 69, 71, 73. Should the presiding judge deny the motion for

summary judgment as to Defendant D&E or permit additional discovery on the issue,

this ruling may be revisited. However, at this time, the Court will grant the protective

order regarding discovery of Defendant D&E’s net worth.




                                             15
     Case 1:19-cv-00957-MV-GBW Document 77 Filed 06/08/20 Page 16 of 17



   G. Defendant’s Corporate Conduct Policies and Practices (39)

         For the reasons explained in conjunction with Topic 33, the Court declines to

grant Defendant’s motion as to Topic 39 summarily on the basis of a failure to respond,

and will consider the issue on the merits.

         Defendant D&E argues that Topic 39, which identifies for questioning

“Defendant’s corporate conduct policies and practices,” doc. 39‐2 at 3, is “so broad that

D&E could not reasonably prepare a witness to testify.” Doc. 39 at 8. The Court agrees.

With nothing to indicate which particular policies and practices may be of interest,

Defendant D&E cannot reasonably “identify . . . the areas of inquiry noticed.” See Steil,

197 F.R.D. at 444. It is difficult to imagine how Defendant could adequately prepare its

representative to give testimony without a clearer understanding of the questions that

may be asked. Therefore, the Court finds that Topic 39 is not stated with reasonable

particularity, and GRANTS Defendant’s motion for protection.


   IV.      CONCLUSION

         For the foregoing reasons, Defendant D&E Transport, LLC’s Motion for

Protective Order and Notice of Non‐Appearance Regarding Rule 30(b)(6) Deposition

(doc. 39) is GRANTED IN PART and DENIED IN PART.

         The motion for protective order is GRANTED with respect to Topics 23, 24, 25,

28, 33, 38 and 39 as listed in Plaintiff’s notice of deposition. Should Plaintiff wish to

address any related topics in his Rule 30(b)(6) deposition of Defendant D&E, he may

                                             16
     Case 1:19-cv-00957-MV-GBW Document 77 Filed 06/08/20 Page 17 of 17



serve an amended notice of deposition in conformity with this Order and the Federal

Rules of Civil Procedure.

       Defendant’s motion is DENIED as it pertains to Topics 11, 16, 17, 19, and 26.

       Finally, the Court declines to award attorney fees or other expenses to either

party. Pursuant to Fed. R. Civ. P. 37(a)(5)(C), it is within the Court’s discretion to grant

expenses when a motion is granted in part and denied in part. Here, because

Defendant D&E’s motion was granted with respect to approximately half the disputed

topics, the Court finds it appropriate for each party to bear its own costs.

       IT IS SO ORDERED.




                                                  _____________________________________
                                                  GREGORY B. WORMUTH
                                                  UNITED STATES MAGISTRATE JUDGE




                                             17
